DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi (WO 2017/047247).
With respect to claim 1, Koizumi teaches an electric motor comprising a stator body with a stator laminated core and at least one stator slot (Fig.2, Item 1), wherein the at least one stator slot has a slot wall with a slot wall insulation (Fig.2, Item 3) for electrical insulation, as well as at least one electrical conductor (Fig.2, Item 5), wherein the slot wall insulation has a tooth-shaped configuration (Fig.2, Items 7) which 
With respect to claim 2, Koizumi teaches wherein the slot wall insulation is formed on a surface of at least one stator sheet of the stator laminated core (Fig.2).  
With respect to claim 5, Koizumi teaches wherein the slot wall insulation forms gaps (Fig.2, Items 9) due to the tooth-shaped configuration (Fig.2, Item 7).  
With respect to claim 6, Koizumi teaches wherein at least one electrical conductor (Fig.2, Item 5) is formed or stamped out.  
With respect to claim 8, Koizumi teaches wherein the at least one electrical conductor (Fig.2, Item 5) can be glued or clamped or press-fitted in the at least one stator slot.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (WO 2017/047247) in view of Kilner et al. (US 2,727,161).

On the other hand, Kilner et al. teach an electric motor comprising at least one electrical conductor being formed in a U-shape (Fig.4, Item 14).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Kilner et al. conductor with the Koizumi design because it would increase the volume of the passage in which a cooling fluid flows, and would also increase the surface area in contact with the cooling fluid, in this manner improving the cooling capacity of the system.  
With respect to claims 9 and 10, the Examiner considers that any person with ordinary skill in the art would be suggested and motivated to provide a method of producing the electric motor resulting from the obvious combination of the patents to Koizumi and Kelner et al. Furthermore, the method of forming the device is not germane to the issue of patentability of the device itself.   

Response to Arguments
Applicant's arguments filed on 08/26/2021 have been fully considered but they are not persuasive. The Examiner still considers that the patent to Koizumi teaches the limitations described in the claims as discussed above. The Examiner considers that any person with ordinary skill in the art would acknowledge that Koizumi clearly teaches wherein the slot wall insulation has a tooth-shaped configuration (Fig.2, Items 7) which establishes a position for at least one electrical conductor disposed in the at least one .  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 19, 2021